Name: 92/526/EEC: Commission Decision of 4 November 1992 amending Decision 92/325/EEC concerning animal health conditions and veterinary certificates for the importation of domestic animals of the bovine and porcine species from Bulgaria
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  trade;  agricultural activity;  tariff policy;  means of agricultural production
 Date Published: 1992-11-18

 Avis juridique important|31992D052692/526/EEC: Commission Decision of 4 November 1992 amending Decision 92/325/EEC concerning animal health conditions and veterinary certificates for the importation of domestic animals of the bovine and porcine species from Bulgaria Official Journal L 332 , 18/11/1992 P. 0021 - 0021 Finnish special edition: Chapter 3 Volume 46 P. 0006 Swedish special edition: Chapter 3 Volume 46 P. 0006 COMMISSION DECISION of 4 November 1992 amending Decision 92/325/EEC concerning animal health conditions and veterinary certificates for the importation of domestic animals of the bovine and porcine species from Bulgaria (92/526/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Article 8 thereof, Whereas Commission Decision 92/325/EEC (3) establishes the animal health conditions and veterinary certificates for the importation of domestic animals of the bovine and porcine species from Bulgaria; Whereas following the adoption of that Decision, new information indicates that outbreaks of classical swine fever have occurred in Bulgaria within the previous 12 months and vaccination against it has been practised; whereas it is necessary to amend the Decision accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 1 (1) of Decision 92/325/EEC is replaced by the following: '1. Without prejudice to paragraphs 2 and 4 of this Article, Member States shall authorize the importation from Bulgaria of the following animals: (a) domestic animals of the bovine species for breeding or production which meet the requirements set out in the health certificate in Annex A and which are accompanied by such a certificate; (b) domestic animals of the bovine species for slaughter which meet the requirements set out in the health certificate in Annex B and which are accompanied by such a certificate; and, from a date to be decided according to the procedure laid down in Article 29 of Directive 72/462/EEC, but not earlier than 12 months after the date on which vaccination against classical swine fever has been officially prohibited in Bulagaria; (c) domestic animals of the porcine species for breeding or production which meet the requirements set out in the health certificate in Annex C and which are accompanied by such a certificate; (d) domestic animals of the porcine species for slaughter which meet the requirements set out in the health certificate in Annex D and which are accompanied by such a certificate.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 177, 30. 6. 1992, p. 52.